        Case 2:18-cr-00135-TLN Document 59 Filed 06/29/20 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     DOUGLAS BEEVERS Bar #288639
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
4    noa_oren@fd.org
5    Attorney for Defendant
     KENNETH MELTON
6
7                                IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                       ) Case No. 2:18-CR-135-TLN
10                                                    )
                       Plaintiff,                     ) STIPULATION AND ORDER TO
11                                                    ) CONTINUE SELF-SURRENDER DATE
              vs.                                     )
12                                                    ) Judge: Hon. Troy L. Nunley
      KENNETH MELTON                                  )
13                                                    )
                       Defendant.                     )
14                                                    )
                                                      )
15
16                    IT IS HEREBY STIPULATED by and between McGregor Scott, United States
17   Attorney, through Vincenza Rabenn, Assistant United States Attorney, attorneys for Plaintiff,
18   Heather Williams, Federal Defender, through Assistant Federal Defender Douglas Beevers,
19   attorney for Kenneth Melton that the self-surrender date set for July 2, 2020 be continued to
20   September 30, 2020, by 2:00 p.m. The reason to extending the self-surrender date is that Mr.
21   Melton is designated to FCI Herlong prison, and due to the COvID-19 pandemic that facility and
22   other BOP facilities are under stress which the parties expect will be reduced soon. Mr. Melton
23   has been complying with pretrial supervision since his arrest. The defendant is to self-surrender
24   to as designated by the Bureau of Prisons or if not possible to the U.S. Marshals in the Eastern
25   District of California, for a 36-month sentence.
26           //
27           //
28
     Stipulation and Order to Extend Self-Surrender     -1-                 U.S. v Melton 2:18-CR-135 TLN,
     Date
        Case 2:18-cr-00135-TLN Document 59 Filed 06/29/20 Page 2 of 2



1
2                                                     Respectfully submitted,
3
      Dated: June 26, 2020                             HEATHER E. WILLIAMS
4                                                      Federal Defender
5                                                     /S/Douglas Beevers
                                                      Douglas Beevers
6                                                      Defender
                                                      Attorney for Kenneth Melton
7
8    Dated: June 26, 2020                             MCGREGOR SCOTT
                                                      United States Attorney
9
                                                      /s/ Vincenza Rabenn
10                                                    VINCENZA RABENN
                                                      Assistant United States Attorney
11                                                    Attorney for Plaintiff
12
13                                                    ORDER
14
15           IT IS HEREBY ORDERED, for the reasons stated by the parties, that the defendant’s
16   self-surrender date is extended from July 2, 2020 to September 30, 2020. The defendant is
17   ordered to surrender to the facility designated by the Bureau of Prisons on September 30, 2020
18   before 2:00 p.m., or if not designated, the U.S. Marshal’s Office in Sacramento. Defendant shall
19   comply with all terms of pretrial supervision until that date
20
21           IT IS SO ORDERED.
22   Dated: June 29, 2020
23                                                                   Troy L. Nunley
                                                                     United States District Judge
24
25
26
27
28
     Stipulation and Order to Extend Self-Surrender     -2-                     U.S. v Melton 2:18-CR-135 TLN,
     Date
